Nichols, Judge:
The merchandise in these cases, which are hereby consolidated, consists of various types of footwear, imported from Japan and Hong Kong during 1961 and 1962. The values of such merchandise were advanced on appraisement, and appeals for reap-praisement were timely filed.
Continuance of these cases has been granted by the court a number of times at the request of counsel for the plaintiffs to allow time to secure affidavits from Japan. Although the cases were marked “peremptorily” and “for trial or final disposition” at the call of the calendar on December 14,1964, counsel for the plaintiffs requested another continuance until the March term for the receipt of the same affidavits from Japan, which were still not received. Counsel for the Government opposed the request and moved to dismiss the appeals for failure to prosecute. It appeared most unlikely to-the court that the affidavits would ever be received. Counsel for plaintiffs stated he had no other evidence. The court denied the continuance and ordered the cases submitted on the record.
The record discloses no evidence with which to overcome the presumption of correctness attaching to the appraised values.
I find, therefore, that the proper values of the merchandise involved herein are the appraised values. Judgment will be rendered accordingly.